DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (claims 16-19) in the reply filed on 01/13/2021 is acknowledged.
Claims 1-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2019, 07/15/2019, 02/28/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US Patent Publication No. 2002/0011088 A1) in view of Microtrac MRB (2017).

In regard to claim 16, Peacock et al. disclose a method for a particle size controlled [Paragraph 0023] granulation [Paragraph 0025] of urea containing particles [Paragraph 00254] comprising:

    PNG
    media_image1.png
    700
    1046
    media_image1.png
    Greyscale
conveying seed granules (e.g. undersize urea granules) into a fluid-bed granulator [Paragraph 0025];
granulating said seed granules in granulation drum (10) [Paragraph 0014] and receiving product granules [Fig. 1];
conveying said product granules to a first cooler (e.g. drying drum, 28 followed by discharge conveyor, 30) that one of externally connected with the fluid-bed granulator and configured to receive pre-cooled product granules;
conveying (30) said pre-cooled product granules into a product screen (32) comprising:
an exit for oversized particles [Paragraph 0019];
an exit for undersized particles [Paragraph 0019];
and an exit for on-size particles (e.g. product stream) [Paragraph 0020];

conveying the undersized particles into the fluid-bed granulator via recycle conveyor (38) [Paragraph 0019];
conveying the oversized particles into a crusher (e.g. roll mill, 36) and receiving crushed (e.g. ground) particles [Paragraph 0019];
conveying the crushed particles into the fluid-bed granulator via recycle conveyor (38);
and conveying the on-size particles via the first splitter (46) to the fluid-bed granulator via recycle conveyor (38) and/or the post processing unit (48).

The Peacock reference does not teach a particle size analyzer for determining granule size, comparing to a predefined value and adjusting the amount of on-size particles conveyed to the fluid-bed granulator based on this value.

The Microtrac reference is directed to on-line analysis to control the fertilizer manufacture process [Page 1]. The on-line analyzer:
a.) measures product granules by the particle size analyzer (Microtrac DIA) [Page 2, Figure 1] and compares this to a predefined value, wherein the predefined value defines (e.g. on-line analysis) a lower particle size threshold value, and
b.) the amount of on-size particles conveyed to the fluid-bed granulator can be increased when the size of the product granules drops below a predefined value. This is considered a programmable logic control algorithm for adjusting process variables in the feedback loop [Page 7, Figure 4]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an automated on-line control process in the urea granulation process of the Peacock reference to determine material recycle parameters via the device and processes described by Microtrac. One of ordinary skill in the art would have been motivated to do so because the automated on-line control described by Microtrac is capable of achieving a more uniform product granule size [Page 6, Figure 3]. It would have been obvious to one of ordinary skill in the art to implement an automatic determination of the portion of the product particles fed back to the reactor as required by Peacock [Paragraph 0020] because providing an automatic means to replace a manual activity (e.g. lab control) [Page 4, last paragraph] results in a tighter range of error within desired process parameters while obviating the need to perform constant lab-based testing for process control.

In regard to claim 18, this claim is interpreted as the algorithmic control method described by Microtrac [Figure 4], whereby size is analyzed and compared to a predetermined value [Paragraph bridging Pages 4-5]. These on-line process variables (e.g. amount of on-size product diverted by Peacock) can be altered to bring particle size back under control [Page 5, second paragraph].
In regard to claim 19, Peacock et al. disclose wherein the undersized particles and/or crushed particles and/or on-size particles are introduced via recycle inlet via belt feeder recycle (42) into the granulation reactor growing zone (e.g. subjected to slurry spray) until the desired particle size is obtained [Paragraph 0019].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US Patent Publication No. 2002/0011088 A1) in view of Microtrac MRB (2017) and further in view of JH Equipment (2017).

	In regard to claim 17, the Peacock reference does not explicitly disclose a method wherein the product screen comprises an exit for large on-size particles and an exit for small on-size particles.

JH Equipment is directed to a triple deck screen wherein the bottom deck separates the fines from the product flow for recycle, the top deck screen separates oversized particles and the middle deck can be used for making two size grades of product. Individual discharges with discharge chutes are connected for processing or recycling [Page 3, first paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a triple decker product screen like the commercially available system described by JH Equipment. One of ordinary skill in the art would have been motivated to do so for a higher level of product size differentiation [JH Equipment, first paragraph].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         February 16, 2021